DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 11/11/2021.

Claim Objections
Claim 10 is objected to because of the following informalities:  It is suggested to delete “. And” and insert -- ; and ---  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 - 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 7, the limitations of “obtain a command related to the VCDG as a single unit”;
“convert the command to a plurality of related-processes, wherein each related-process is related to a type of a cloud resource that is associated with that VCDG” are not enabled in the disclosure. The Examiner is unable to find where such limitations are taken place in the specification.  Therefore, one skilled in the art would not know how to make and/or use the invention.
Claims 8 – 11 are necessarily rejected as being dependent upon the rejection of claim 7.
Regarding claim 12 the limitation of “a non-transitory computer readable storage device comprising executable instructions that when executed cause a processor at a manager of a virtual- cloud-deployment-group (VCDG) to estimate the cost of a VCDG” is not enabled.  The claim does not recite any additional elements to justify under what reasons  to estimate the cost of a VCDG. 
Regarding claim 13 the limitation of “a non-transitory computer readable storage device comprising executable instructions that when executed cause a processor at a manager of a virtual- cloud-deployment-group (VCDG) to calculate the true cost of a VCDG” is not enabled.  The claim does not recite any additional elements to justify under what reasons to calculate the true cost of a VCDG.
Regarding claim 14 the limitation of “a non-transitory computer readable storage device comprising executable instructions that when executed cause a processor at a manager of a virtual- cloud-deployment-group (VCDG) to determine when to place a VCDG in standby mode” is not enabled.  The claim does not recite any additional elements to justify under what reasons to place a VCDG in standby mode.
Regarding claim 15 the limitation of “a non-transitory computer readable storage device comprising executable instructions that when executed cause a processor at a manager of a virtual-cloud-deployment-group (VCDG) to monitor, when the VCDG is active, the utilization of one or more cloud resources” is not enabled.  The claim does not recite any additional elements to justify under what reasons to monitor, when the VCDG is active, the utilization of one or more cloud resources.
Regarding claim 18 the limitation of “ a non-transitory computer readable storage device comprising executable instructions that when executed cause a processor at a manager of a virtual-cloud-deployment-group (VCDG) to place a cloud resource in a virtual- standby-mode” is not enabled.  The claim does not recite any additional elements to justify under what reasons to place a cloud resource in a virtual- standby-mode.
Therefore, one skilled in the art would not know how to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the cost" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the true cost" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the utilization" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 8, and 12 – 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Steinder et al (US 2016/0134558; hereinafter Steinder).
Regarding claim 1, Steinder discloses a non-transitory computer readable storage device comprising executable instructions that when executed cause a processor at a manager of a virtual- cloud-deployment-group (VCDG)(abstract) to:
obtain information about a user needs and about an application that will be executed by the VCDG (paragraphs [0007 - 0008], [0035]; Steinder discloses obtaining information, via a user interface, that is descriptive of user cloud computing related preferences);
define a first version of configuration of the VCDG (paragraph [0020]; Steinder discloses that cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services));
execute an optimization process (paragraphs [0026], [0062], [0068]; Steinder discloses that cloud systems automatically control and optimize resource use by leveraging a metering capability at some level of abstraction appropriate to the type of service (e.g., storage, processing, bandwidth, and active user accounts)); and
offering an optimized VCDG (paragraphs [0026], [0057 - 0058], [0068]; Steinder discloses that the user's budget thus contributes to the cloud environment decision process in terms of cost optimization. The performance preference 240 along with the scaling policies 260 can contribute to the “when” to scale aspect of the decision-making).
	Regarding claim 2, Steinder discloses the non-transitory computer readable storage device of claim 1, wherein the optimization process is executing over two or more regions of a cloud vendor (paragraph [0068]; Steinder discloses that if the user 100 defines high performance preferences for the cloud that the user 100 is using in terms of keeping utilization of a CPU under some threshold, once the CPU usage for that cloud is greater than the threshold the decision unit 140 can scale up to one or more other cloud providers 160).
	Regarding claim 3, Steinder discloses the non-transitory computer readable storage device of claim 1, wherein the optimization process is executing over two or more clouds that belong to two or more vendors (paragraphs [0068], [0072 - 0073]).
	Regarding claim 4, Steinder discloses the non-transitory computer readable storage device of claim 1, wherein the optimization process is executing over two or more user's accounts (paragraph [0026]).
	Regarding claim 5, Steinder discloses the non-transitory computer readable storage device of claim 1, wherein the optimized VCDG is cost optimized (paragraphs [0068], [0072]; Steinder discloses that the user's budget thus contributes to the cloud environment decision process in terms of cost optimization).
	Regarding claim 6, Steinder discloses the non-transitory computer readable storage device of claim 1, wherein the optimization process optimize the time that VCDG execute the application (paragraphs [0022], [0070], [0095]; Steinder discloses that private and/or public (e.g., user group) knowledge of historical record(s) of application deployments in a particular cloud(e.g., reliability, security, down time) and then deriving insights about such properties).
	Regarding claim 7, Steinder discloses a non-transitory computer readable storage device comprising executable instructions that when executed cause a processor at a manager of a virtual- cloud-deployment-group (VCDG)(abstract) to;
obtain a command related to the VCDG as a single unit (paragraphs [0007 - 0008], [0035]; Steinder discloses obtaining information, via a user interface, that is descriptive of user cloud computing related preferences);
convert the command to a plurality of related-processes, wherein each related-process is related to a type of a cloud resource that is associated with that VCDG (paragraph [0020]; Steinder discloses that cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services)); and
execute on each one of the cloud-resources, which is associated with the VCDG, its related-process (paragraphs [0026], [0062], [0068]; Steinder discloses that cloud systems automatically control and optimize resource use by leveraging a metering capability at some level of abstraction appropriate to the type of service (e.g., storage, processing, bandwidth, and active user accounts)).
Regarding claim 8, Steinder discloses the non-transitory computer readable storage device of claim 1, wherein the obtained command is to place the VCDG in standby mode (paragraph [0072]; Steinder discloses that the scaling decision operation can be considered as the start of the multi-cloud auto-scaling process. Once a scaling operation is triggered (either up or down) then unit 440 makes a decision as to where to start (on what cloud) the new application instance (if a scale-up is triggered) or where to stop an already running instance (if a scale-down is triggered)).
Regarding claim 12, Steinder and Horowitz disclose a non-transitory computer readable storage device comprising executable instructions that when executed cause a processor at a manager of a virtual- cloud-deployment-group (VCDG) to estimate the cost of a VCDG (Steinder: paragraphs [0053], [0068]; Steinder discloses that metering and Pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources).
Regarding claim 13, Steinder and Horowitz disclose a non-transitory computer readable storage device comprising executable instructions that when executed cause a processor at a manager of a virtual- cloud-deployment-group (VCDG) to calculate the true cost of a VCDG (Steinder: paragraphs [0068]; Steinder discloses that since the user 100 may own or otherwise be associated with a private cloud, which could be assumed to not charge a fee or to charge a nominal fee for usage, the use of the private cloud could typically be more preferable for a low budget user than the use of a public cloud (so long as the private cloud could satisfy other user requirements such as performance and/or latency)).
Regarding claim 14, Steinder and Horowitz disclose a non-transitory computer readable storage device comprising executable instructions that when executed cause a processor at a manager of a virtual- cloud-deployment-group (VCDG) to determine when to place a VCDG in standby mode (Horowitz: paragraphs [0492]; Horowitz discloses that for sharded clusters, the backup service temporarily stops the balancer via the mongos in order to insert a marker token into all shards and configuration (“config”) servers in the cluster). Same motivation as in claim 8.
Regarding claim 15, Steinder and Horowitz disclose a non-transitory computer readable storage device comprising executable instructions that when executed cause a processor at a manager of a virtual-cloud-deployment-group (VCDG) to monitor, when the VCDG is active (paragraph [0026]; Steinder discloses active user accounts), the utilization of one or more cloud resources (paragraphs [0053 - 0054]; Steinder discloses that Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment).
Regarding claim 16, Steinder and Horowitz disclose non-transitory computer readable storage device of claim 15, wherein the utilization of a first cloud resource is above a first threshold then an additional similar cloud resource is added to the VCDG (paragraph [0068]; Steinder discloses that if the user 100 defines high performance preferences for the cloud that the user 100 is using in terms of keeping utilization of a CPU under some threshold, once the CPU usage for that cloud is greater than the threshold the decision unit 140 can scale up to one or more other cloud providers 160).
	Regarding claim 17, Steinder and Horowitz disclose the non-transitory computer readable storage device of claim 15, wherein the utilization of a second cloud resource is below a second threshold then the second cloud resource is replaced by a less expensive resource (paragraph [0068]; Steinder discloses that if the user 100 defines high performance preferences for the cloud that the user 100 is using in terms of keeping utilization of a CPU under some threshold, once the CPU usage for that cloud is greater than the threshold the decision unit 140 can scale up to one or more other cloud providers 160).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Steinder et al (US 2016/0134558; hereinafter Steinder) in view of Horowitz et al (US 2017/0344618; hereinafter Horowitz).
Regarding claim 9, Steinder discloses all the limitations in claim 7, but fails to specifically store a snapshot of the current state of the VCDG.
Horowitz, in an analogous art, discloses the idea to store a snapshot of the current state of the VCDG (paragraphs [0012], [0016]; Horowitz discloses to generate a plurality of snapshots of data stored in the at least one replica set).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Steinder by showing that the obtained command is to place the VCDG in standby mode as evidenced by Horowitz for the purpose of automatically recovering a primary node in the distributed database system in response to a detected failure of the primary node by an absence of the heartbeat information.
Regarding claim 11, Steinder and Horowitz disclose the non-transitory computer readable storage device of claim 8, wherein the VCDG comprises a SSD (paragraph 0281 – 0282]; Horowitz discloses assigning SSD to most frequently accessed data resources) then the related process comprising:
copying current content of the SSD to a magnetic storage volume (Horowitz: paragraphs [0179 - 0282]); and
storing pointers to the stored data of the SSD (Horowitz: paragraphs [0179 - 0282]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steinder et al (US 2016/0134558; hereinafter Steinder) in view of Horowitz et al (US 2017/0344618; hereinafter Horowitz), and further in view of Redgate et al (US 2017/0187808; hereinafter Redgate).
Regarding claims 10 and 20, Steinder and Horowitz disclose all the limitations in claim 8, but fail to specifically disclose that the VCDG comprises a NAT-GW (paragraph [0032]) then the related process comprising:
copying current properties of the NAT-GW to a storage volume;
keeping the public IP addresses that are assigned to the VCDG; and 
storing pointers to the stored properties of the NAT-GW and the stored public IP addresses.
Redgate, in an analogous art, discloses that the VCDG comprises a NAT-GW then the related process comprising:
copying current properties of the NAT-GW to a storage volume ((paragraphs [0003], [0025], [0029]);
keeping the public IP addresses that are assigned to the VCDG (paragraphs [0003], [0025], [); and 
storing pointers to the stored properties of the NAT-GW and the stored public IP addresses (paragraphs [0003], [0025], [0042]; Redgate discloses that at best, these implementations require additional time and documentation during installation to record the appliance IP address, precluding easy re-deployment or plug-and-play solution).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Steinder and Horowitz by showing that as evidenced by Horowitz for the purpose of increasing security and maintaining storage efficiency in a reliable manner.
Claims 18 – 21 incorporate substantially all the limitation in claims 1 – 11 with minor modifications in the claimed language.  The reasons for rejecting claims 1 – 11 apply in claims 18 – 21.  Therefore, claims 18 – 21 are rejected for the same reasons.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YVES DALENCOURT/              Primary Examiner, Art Unit 2457